583 F.2d 289
99 L.R.R.M. (BNA) 3025, 84 Lab.Cas.  P 10,927
DONN PRODUCTS, INC., Plaintiff-Appellee Cross-Appellant,v.NATIONAL LABOR RELATIONS BOARD, Defendant-Appellant Cross-Appellee.
Nos. 76-2542, 76-2543.
United States Court of Appeals,Sixth Circuit.
Oct. 6, 1978.

Appeal from Northern District of Ohio, E. D., at Cleveland, Ben C. Green, Judge.
Elliott Moore, Deputy Associate Gen. Counsel, William Wachter, N.L.R.B., Washington, D. C., John Kollar, Regional Atty., Region 8, N.L.R.B., Anthony J. Celebrezze, Cleveland, Ohio, for defendant-appellant cross-appellee.
Thomas J. McDermott, Keith A. Ashmus, Joseph S. Ruggie, Jr., Thompson, Hine & Flory, Michael J. Frantz, Cleveland, Ohio, for plaintiff-appellee cross-appellant.
Before EDWARDS, LIVELY and ENGEL, Circuit Judges.

ORDER

1
This case presents an appeal and a cross-appeal from a judgment of the district court in an action brought by Donn Products, Inc. pursuant to the Freedom of Information Act, as amended, 5 U.S.C. § 552 (1976 ed.).  Prior to oral argument Donn Products, Inc., the appellant in No. 76-2543, made a motion to withdraw its appeal.  The motion is granted and the order of the district court insofar as it granted partial summary judgment in favor of the National Labor Relations Board is affirmed.


2
In its communication to this court Donn Products, Inc. also advised the court that the Board has produced all the remaining documents, disclosure of which it is seeking in the district court proceedings.  For this reason it suggests that the appeal of the Board in No. 76-2542 from the district court order granting partial summary judgment to Donn Products, Inc. is moot.  We treat this as an abandonment of the request for disclosure of any existing authorization cards which have not been introduced in the ongoing Board proceedings.


3
On the record before us the court concludes that no case or controversy exists between the parties to this appeal (No. 76-2542) since all information relating to authorization cards being sought in the district court by Donn Products, Inc. pursuant to the Freedom of Information Act has been disclosed in other proceedings.


4
The judgment of the district court is affirmed insofar as it granted partial summary judgment to the National Labor Relations Board.  The judgment is vacated insofar as it granted partial summary judgment to Donn Products, Inc. and the case is remanded to the district court for entry of an order dismissing the action to the extent that it seeks disclosure, under the Freedom of Information Act, of authorization cards.


5
No costs taxed.